DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3 and 11 are rejected.
Claims 4-10 are objected to.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al (US PUB 20160323003, hereinafter Shi003).
Regarding claim 1, Shi003 discloses a speaker box (e.g. speaker box 34) applied to a mobile terminal (e.g. a mobile terminal 10) having a housing (e.g. a front housing 30) receiving the speaker box (see figures 1 and 2), the speaker box comprising a shell (e.g. a frame member 38, 50, 52) having a receiving space (e.g. an internal receiving space 54) and a speaker unit received in the receiving space and having a diaphragm (e.g. a speaker unit comprising coil 48 magnetic system 46 and diaphragm or membrane 47 is received within the space 54), (see figures 2 and 3), a front sound cavity (e.g. a front space above the membrane 47) being formed between the shell and the speaker unit, and the shell being provided with a sound output hole (e.g. a sound hole corresponding to sound hole 40 of front the housing 30) communicated with the front sound cavity; wherein the shell comprises a bottom shell (e.g. a bottom member 50, 52) and a metal top plate (e.g. front lid 38) covering the bottom shell (see figure 3), the bottom shell and the metal top plate together define the receiving space, the bottom shell comprises a bottom wall (e.g. bottom or back lid 52) opposite to and spaced from the metal top plate and a sidewall (e.g. sidewall formed by frame 50) bending and extending from a periphery of the bottom wall toward the metal top plate (e.g. the frame 50 formed sidewall for bottom lid 52 when assembled together), the metal top plate comprises a main body covering one end of the sidewall away from the bottom wall (e.g. the top member 38 covers the sidewall formed by the frame 50 away from the bottom lid 52), (see Shi003, [0019]-[0020], and [0023], figures 1-3). 
Meanwhile, in the embodiment of figures 1-3, Shi003 does not explicitly disclose a connector extending outwards from the main body, a positioning portion is provided in the connector, the housing extends toward the connector to form a heat stake supporting and fixing the connector, the heat stake matches the positioning portion and passes through the positioning portion, and the connector is fixed to the housing after hot melting of the heat stake.
However, in another embodiment, Shi003 discloses the use of a connector extending from the main body of the top plate and having a positioning portion, and the formation of heat stake from the housing to match the positioning portion, such that the connector is fixed to the housing (see Shi, [0037]). Therefore, it would have been obvious to any person having an ordinary skill in the art to incorporate the features of the embodiment of Shi003, [0037] utilizing heat-staking process into the embodiment of Shi003, figures 1-3 in order to simplify the manufacturing process and save cost.  

Regarding claim 2, Shi003 discloses the speaker box as described in claim 1, wherein the positioning portion is a through hole running through the connector (inherent in the formation of heat stake), (see Shi003, [0037]).

Regarding claim 3, Shi003 discloses the speaker box as described in claim 1, wherein the housing is provided with a positioning block corresponding to the connector, the positioning block is provided with a positioning slot configured to accommodate the connector, and the heat stake is formed in the positioning slot (e.g. it is inherent to have a positioning block and a positioning to form a heat stake connection), (see Shi003, [0037]).

Regarding claim 11, Shi003 discloses a mobile terminal (e.g. a mobile terminal 10) comprising a housing (e.g. a front housing 30) having an accommodating cavity (e.g. an internal receiving space) and a speaker box (e.g. speaker box 34) received in the accommodating cavity, (see figures 1 and 2); wherein the speaker box comprises a shell (e.g. a frame member 38, 50, 52) having a receiving space  and a speaker unit received in the receiving space and having a diaphragm (e.g. a speaker unit comprising coil 48 magnetic system 46 and diaphragm or membrane 47 is received within the space 54), a front sound cavity (e.g. a front space above the membrane 47) is formed between the shell and the speaker unit, and the shell is provided with a sound output hole (e.g. a sound hole corresponding to sound hole 40 of front the housing 30) communicated with the front sound cavity (see figures 2 and 3); 
wherein the shell comprises a bottom shell (e.g. a bottom member 50, 52) and a metal top plate (e.g. front lid 38) covering the bottom shell, the bottom shell and the metal top plate together define the receiving space (see figure 3), the bottom shell comprises a bottom wall (e.g. bottom or back lid 52) opposite to and spaced from the metal top plate and a sidewall (e.g. sidewall formed by frame 50) bending and extending from a periphery of the bottom wall toward the metal top plate (e.g. the frame 50 formed sidewall for bottom lid 52 when assembled together), the metal top plate comprises a main body covering one end of the sidewall away from the bottom wall (e.g. the top member 38 covers the sidewall formed by the frame 50 away from the bottom lid 52), (see Shi003, [0019]-[0020], and [0023], figures 1-3). 
Meanwhile, in the embodiment of figures 1-3, Shi does not explicitly disclose a connector extending outwards from the main body, a heat stake being formed on the housing, and the speaker box being positioned through cooperation between the positioning portion and the heat stake and being fixed to the housing after hot melting of the heat stake, a positioning portion is provided in the connector, the housing extends toward the connector to form the heat stake supporting and fixing the connector, the heat stake matches the positioning portion and passes through the positioning portion, and the connector is fixed to the housing after hot melting of the heat stake.
However, in another embodiment, Shi003 discloses the use of a connector extending from the main body of the top plate and having a positioning portion, and the formation of heat stake from the housing to match the positioning portion, such that the connector is fixed to the housing, and the speaker box being positioned through cooperation between the positioning portion and the heat stake and being fixed to the housing after hot melting of the heat stake, a positioning portion is provided in the connector, the housing extends toward the connector to form the heat stake supporting and fixing the connector, the heat stake matches the positioning portion and passes through the positioning portion, and the connector is fixed to the housing after hot melting of the heat stake (inherently, the speaker will be positioned within the housing once the heat staking process is complete), (see Shi, [0037]). Therefore, it would have been obvious to any person having an ordinary skill in the art to incorporate the features of the embodiment of Shi003, [0037] utilizing heat-staking process into the embodiment of Shi003, figures 1-3 in order to simplify the manufacturing process and save cost.

Allowable Subject Matter
Claims 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848. The examiner can normally be reached Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OYESOLA C OJO/Primary Examiner, Art Unit 2654.